Exhibit 10.47

 
STW WATER PROCESS & TECHNOLOGIES, LLC/STW RESOURCES HOLDING CORP
 
EMPLOYMENT AGREEMENT

 
INCORPORATED TERMS
 
This Employment Agreement (the “Agreement”), is made by and between STW Water
Process and Technologies, a Texas LLC (the “Company”) whose mailing address is
3424 South County Road 1192, Midland, Texas 79706 and Alan Murphy (“Employee” or
“you”), on May 27, 2014 (the “Commencement Date”).
 
RECITALS
 
WHEREAS, the Company desired to employ Employee and to have the benefit of his
skills and services, and Employee desired to accept employment with the Company,
and therefore retained Employee as the Company’s President as of the
Commencement Date; and
 
WHEREAS, the Company and the Employee have negotiated the terms of Employee’s
employment;
 
NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and in the Non-Disclosure, Non-Solicitation and
Non-Compete Agreement (“Non-Disclosure Agreement”), attached as Exhibit A and
hereinafter defined, and the performance of each, the parties hereto, intending
legally to be bound, hereby agree as follows:
 
1.           Position.  The terms of your new position with the Company are as
set forth below:
 
(a)           You shall serve as the President of the Company with such
responsibilities, duties and authority as are customary for a President of
similarly situated companies.  The Employee shall report to the CEO of Company.
 
You shall perform such other duties and shall have authority consistent with
your position as may be from time to time specified by the Board of Directors of
the Company (“Board”) and subject to the discretion of the Board.  You shall
perform your duties for the Company at the Company’s offices except for travel
that may be necessary or appropriate in connection with the performance of your
duties hereunder. The offices are located at 3424 South County Road 1192,
Midland, Texas 79706.
 
 (b)           Employee shall faithfully devote his full business/working time,
attention and energy to the business and affairs of the Company and the
performance of his duties hereunder and as later identified by the Board and to
use his best efforts to perform such responsibilities faithfully and
efficiently.  Without limiting the generality of the foregoing paragraph, during
the Term Employee may join professional associations and otherwise be involved
with any other business activities, Board positions consulting and advisory
services or trusts to the extent that, in the reasonable judgment of the Board
or its designee, such other business pursuits and activities do not (i)
interfere in any material respect with Employee’s ability to discharge
Employee’s duties and responsibilities to the Company, whether or not such
activity is pursued for gain, profit or other pecuniary advantage, or (ii)
violate the Conflicts provision of Employee’s Non-Disclosure Agreement.
Notwithstanding the foregoing, Employee shall be entitled to finish up his work
on the current projects described on Schedule A attached hereto (collectively,
the "Current Projects"), provided however that Employee shall be phased out of
such Current Projects no later than August 1, 2014 (the "Cut-Off Date"), unless
the Company consents in writing to an extension of such time for a specific
assignment related to the Current Projects.  Employee hereby acknowledges and
agrees that any and all future projects or assignments not listed on Schedule A
shall constitute the work and property of the Company.
 
2.           Employment Term. The term of Employee’s employment hereunder (such
term of employment, as it may be extended or terminated, is herein referred to
as the "Term") shall be for a term commencing on the Effective Date and, unless
terminated earlier as provided in Section 6 hereof, ending on the third
anniversary of the Effective Date (the "Original Employment Term").
 

 
 

--------------------------------------------------------------------------------

 
 
3.           Compensation.   In consideration of the services to be rendered
hereunder, the Company hereby agrees to pay Employee the compensation as set
forth herein.  Employee stock options and stock grants will be adjusted on the
same basis as all other shareholders to account for any stock split, stock
dividend, combination or recapitalization.
 
(a)    Base Salary. You will be paid an annual base salary of $200,000 dollars,
which will be paid in accordance with the Company's regular payroll practices
(“Base Salary”).
 
(b)    Intentionally Left Blank.
 
(c)    Performance Bonus.  In addition to the Base Salary, Employee shall be
entitled to receive an annual bonus (the “Bonus”) in such amounts equal to 100%
of Base Salary, and shall be determined in the sole discretion of the CEO of
Company following the end of each fiscal year of the Company.
 
(d)     Annual Review of Base Salary and Performance Bonus. the CEO of STW
Resources Holding Corp. ("Parent Company"), the Company's parent company, shall
perform an annual review of your Base Salary and Performance Bonus and shall
determine the appropriate adjustments to each component of your total
compensation within sixty (60) days of the start of each Additional Term, if any
(the “Annual Review”). The Annual Review shall be submitted to the Parent
Company's Compensation Committee for review and approval. Notwithstanding
anything contained herein to the contrary, you understand and agree that the
Board is not required to increase the Base Salary or pay you any Performance
Bonuses to such, or any other amount, contemplated herein.
 
(f)   Options.  In addition to (and not in lieu of) the Base Salary and any
Bonus, Employee shall be entitled to an aggregate of 3,000,000 options to
purchase shares of STW’s common stock, which shall be issued upon signing and
vested in accordance to the schedule in the Option Agreement, commencing on the
Effective Date; provided however, that Employee shall only be entitled to the
Options and vesting schedule if he remains in his position as the Company's
President on any such installment date.
 
(g)           Withholding of Taxes.  You understand that the services to be
rendered hereunder will cause you to recognize taxable income, which is
considered under the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder as compensation income subject to the withholding of
income tax (and Social Security or other employment taxes).  You hereby consent
to the withholding of such taxes as are required by the Company.
 
(h)           Company Vehicle, iPad, and Phone.  During the Term, the Company
shall provide you with an iPad, company phone, and vehicle and shall pay the
reasonable gas charges and maintenance for such vehicle.
 
4.           Benefits.
 
(a)           Benefit Plan – Health Insurance, Retirement and Stock Option Plan.
The Company will provide you with the opportunity to participate in the standard
benefits plans currently available to other similarly situated employees and
their dependents, for whom the costs will be covered by you. The Company
reserves the right to cancel and/or change the benefits plans it offers to its
employees at any time, subject to applicable law.
 
(b)           Vacation; Sick Leave.  You will be entitled to twenty (20) days of
paid time off per year, pro-rated for the remainder of this calendar year and
pro-rated by the number of hours worked.  Vacation may not be taken before it is
accrued.
 
(c)           Other Benefits.  The Company will provide you with standard
business reimbursements (including supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts.  In addition, you
will receive any other statutory benefits required by law.
 
(d)           Reimbursement of Expenses.  You shall be reimbursed for all normal
items of travel and entertainment and miscellaneous business expenses reasonably
incurred by you on behalf of the Company, provided such expenses are documented
and submitted in accordance with the reimbursement policies in effect from time
to time. Notwithstanding anything herein to the contrary, any items that would
result in Employee’s annual expenses exceeding $3,000, must be pre-approved by
the Company in writing.

 
 

--------------------------------------------------------------------------------

 
 
5.           Confidential Information and Non-Disclosure Agreement.  Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Non-Disclosure Agreement, a copy of which is annexed as Exhibit A for
your review and execution, prior to or on your Commencement Date.
 
6.           Termination of Employment.
 
(a)    You and the Company may extend the term of your employment, which will
automatically extend all of the terms of this Agreement unless specifically
modified as permitted herein, by mutual written agreement.
 
(b)     Upon Termination for Cause, as hereinafter defined, you shall be
immediately paid all accrued unpaid salary on a pro rata basis through the date
of termination, bonuses, incentive compensation to the extent earned, vested
deferred compensation pension plan and profit sharing plan benefits, which will
be paid in accordance with the applicable plan, and accrued vacation pay, all to
the date of termination.
 
(c)    Except as otherwise specifically set forth in Sections 6(h) through 6(l)
below, upon any termination other than for cause, you will immediately be paid
all accrued salary on a pro rata basis through the date of termination, all
incentive compensation to the extent earned, severance compensation as provided
below, vested deferred compensation (other than pension plan or profit sharing
plan benefits, which will be paid in accordance with the applicable plan), and
accrued vacation pay, all to the date of termination.
 
(d)    Forfeiture of Rights.  In the event that, subsequent to termination of
Employee’s employment hereunder, Employee breaches any of the provisions of the
Confidentiality Agreement in any material respect, all payments and benefits to
which Employee may otherwise have been entitled to pursuant to this Section 6
hereof shall immediately terminate and be forfeited.
 
(e)    Base Salary Continuation.  Any Base Salary continuation set forth in this
Section 6 shall be intended either (i) to satisfy the safe harbor set forth in
the regulations issued under section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (Treas. Regs. 1.409A-1(n)(2)(ii)) or (ii) be treated as
a Short-term Deferral as that term is defined under Code section 409A (Treas.
Regs. 1.409A-1(b)(4)).  To the extent such continuation payments exceed the
applicable safe harbor amount or do not constitute a Short-term Deferral, the
excess amount shall be treated as deferred compensation under Section 409A (as
defined below) and as such shall be payable pursuant to the following
schedule:  such excess amount shall be paid via standard payroll in periodic
installments in accordance with the Company’s usual practice for its senior
executives.
 
Notwithstanding any provision in this Agreement to the contrary, in the event
that Employee is a “specified employee” as defined in Section 409A, any
continuation payment, continuation benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code shall not be paid
before the expiration of a period of six months following the date of Employee’s
termination of employment or before the date of Employee’s death, if earlier.
 
(g)           Termination For Cause.  The Company shall have the right to
terminate Employee’s employment for Cause, effective immediately upon notice
thereof by the Company to Employee.  In the event the Company terminates
Employee’s employment for Cause (as such term is defined below), such
termination (“Termination For Cause”) shall be effective immediately upon notice
thereof, in which case Employee will have no rights or claims against the
Company under this Agreement except as set forth in Section 6(b)
above.  “Termination for Cause” means termination by Company of Employee's
employment (i) by reason of Employee's willful fraud upon, or deliberate injury
or attempted injury to, the Company; (ii) by reason of Employee's gross
negligence or intentional misconduct with respect to the performance of
Employee's duties under this Agreement or any contract between Employee and the
Company; (iii) conduct of Employee that, based upon a good faith and reasonable
factual investigation and determination by the Board, demonstrates Employee’s
gross unfitness to serve; (iv) by reason of Employee's material breach of: (x)
this Agreement or the Confidentiality Agreement or (y) any statutory (including
fiduciary) duty of the Employee to the Company; provided, however, that no such
termination under subsection (iii) or (iv) above will be deemed to be a
Termination for Cause unless the Company has provided Employee with written
notice of what it reasonably believes are the grounds for any Termination for
Cause and Employee fails to take appropriate remedial actions during the thirty
day period following receipt of such written notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Death or Disability.  The Company may by written notice to
Employee or his personal representative terminate Employee’s employment on
account of his Total Disability.  Employee’s employment shall terminate
automatically upon his death.  For purposes hereof, Employee shall be deemed to
experience a “Total Disability” if Employee is considered totally disabled under
any group disability plan maintained by the Company and in effect at that time,
or in the absence of any such plan, Employee shall be deemed to experience a
Total Disability if he shall have been unable to perform his duties hereunder on
a full-time basis for 90 consecutive days or longer, or for shorter periods
aggregating 120 days in any 360-day period.  In the event of any dispute under
this Section 6(h), Employee shall submit to a physical examination by a licensed
physician mutually satisfactory to the Company and Employee, the cost of such
examination to be paid by the Company, and the determination of such physician
shall be determinative.  In the case of a Total Disability, until the Company
shall have terminated Employee’s employment hereunder in accordance with the
foregoing, Employee shall be entitled to receive compensation provided for
herein notwithstanding any such Total Disability.  In the event of the
termination of Employee’s employment on account of his Total Disability, such
termination shall be effective immediately upon notice, in which case Employee
or his representative will have no rights or claims against the Company under
this Agreement except as follows:
 
(i)           Employee (or his estate or representative, as applicable) shall be
paid (A) any unpaid portion of his Base Salary computed on a pro rata basis
through the effective date of his termination and (B) any unreimbursed expenses
properly incurred;
 
(ii)           All other of Employee’s accrued but unpaid rights shall be as
determined under any incentive compensation, stock option, retirement, employee
welfare or other employee benefits plan or program of the Company in which
Employee is then participating at the time of his termination; and
 
(iii)           In the case of Employee’s Total Disability only, the Company
shall continue Employee’s medical benefits coverage existing at the time of his
termination for as long as permissible under the Company’s health benefits
policies (not to exceed 60 days) and the Company further agrees to pay
Employee’s COBRA premiums for a period of the lesser of (A) 6 months thereafter
and (B) the remainder of the Term, with such premiums to provide for coverage at
the same level and subject to the same terms and conditions  as in effect for
Employee at the time of termination.
 
 (i)           Involuntary Termination Without Cause.  The Company may terminate
Employee’s employment, other than on account of death, Total Disability or for
Cause, on 30 days written notice (“Termination Without Cause”), in which case
Employee will have no rights or claims against the Company under this Agreement
except as follows:
 
(i)           Employee (or his estate or representative, as applicable) shall be
paid (A) any unpaid portion of his Base Salary computed on a pro rata basis
through the date of his termination, and (B) any unreimbursed expenses properly
incurred;
 
(ii)           All other of Employee’s accrued but unpaid rights shall be as
determined under any incentive compensation, stock option, retirement, employee
welfare or other employee benefits plan and program of the Company in which
Employee is then participating at the time of his termination;
 
(iii)           Subject to Employee’s execution of a release satisfactory to the
Company, Employee shall receive severance payments in the form of monthly
payments of Employee’s Base Salary (as in effect immediately prior to such
termination) for a period of  6 months following the effective date of such
termination or  the remainder of the Term (such period of time, the “Severance
Period”), not exceed 6 months; and,
 
(iv)           Subject to Employee’s execution of a release satisfactory to the
Company, the Company shall continue Employee’s medical benefits coverage
existing at the time of his termination for as long as permissible under the
Company’s health benefits policies (not to exceed 60 days) and the Company
further agrees to pay Employee’s COBRA premiums for a period of time equal to
the Severance Period, with such premiums to provide for coverage at the same
level and subject to the same terms and conditions as in effect for Employee at
the time of termination.
 
 
 

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, upon any Termination Without Cause, Employee will
immediately be paid all accrued salary, all incentive compensation to the extent
earned, severance compensation as provided above, vested deferred compensation
(other than pension plan or profit sharing plan benefits, which will be paid in
accordance  with the applicable plan), and accrued vacation pay, all to the date
of termination.
 
(j)           Voluntary Termination For Good Reason.  Employee may terminate his
employment for good reason (“Termination For Good Reason”) upon 30 days written
notice.  In the event of Termination For Good Reason, Employee shall be entitled
to receive the payments and other rights provided in Section 6(i) hereof,
subject to the same conditions stated therein.  For purposes of this Agreement,
Termination For Good Reason shall mean voluntary termination by Employee of his
employment as a direct result of a breach by the Company of any of its material
obligations under this Agreement; provided, however, that Employee shall not
have the right to terminate his employment for Good Reason unless (a) Employee
shall have given the Company written notice setting forth in reasonable detail
(i) the circumstances deemed to constitute “Good Reason,” (ii) reasonable action
that would remedy such circumstances and (iii) a reasonable time (not less than
30 business days) within which the Company may take such remedial action, and
(b) the Company shall not have taken such specified remedial action within such
specified reasonable time.
 
(k)           Voluntary Termination.  Employee may otherwise terminate his
employment without Good Reason upon 30 days written notice, in which case
Employee (or his estate or representative, as applicable) shall be paid (A) any
unpaid portion of his Base Salary on a pro rata basis through the date of the
termination, and (B) any unreimbursed expenses properly incurred.
 
(l)           Voluntary Termination Due to Change in Control.  In the event that
Employee’s employment is terminated because of a change in control (as defined
herein) of the Company prior to the Termination Date, Employee will be paid as
severance pay: (i) all accrued salary, incentive compensation to the extent
earned, vested deferred compensation pension plan and profit sharing plan
benefits, which will be paid in accordance with the applicable plan, and accrued
vacation pay, all to the date of termination; and, (ii) Employee's Base Salary
for the period commencing on the date that Employee's employment is terminated
and ending on the date which is six months thereafter.  For purposes of this
Agreement, a “change in control” shall be defined as the sale of more than fifty
(50%) of the Company’s outstanding capital stock, other than in connection with
an underwritten public offering of the Company’s securities or a merger (or
similar transaction) in which the Company is not the surviving entity or
following which the Company’s shareholders immediately prior to such transaction
no longer control a majority of the Company’s voting stock.
 
7.           Non-Solicitation. You agree to the non-solicitation terms set forth
in the Non-Disclosure Agreement.
 
8.           Arbitration. This Agreement is to be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts entered
into and wholly to be performed within the State of Texas by Texas
residents.  Any controversy or claim arising out of or relating to this
Agreement, or breach of this Agreement (except for any controversy or claim with
respect to Section 6 or Section 7, which may be submitted, at the option of the
Company, to any court of competent jurisdiction located within Texas) is to be
settled by arbitration in Texas in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, and judgment on the award
rendered by the arbitrators may be entered in any court having
jurisdiction.  There must be three arbitrators, one to be chosen directly by
each party at will, and the third arbitrator to be selected by the two
arbitrators so chosen.  Each party will pay the fees of the arbitrator he or she
selects and his or her own attorneys, and the expenses of his or her witnesses
and all other expenses connected with presenting his or her case.  Other costs
of the arbitration, including the cost of any record or transcripts of the
arbitration, administrative fees, the fee of the third arbitrator, and all other
fees and costs, will be borne equally by the parties. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision. The
provisions of this Section 8 shall specifically survive the termination of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous. This Employment Agreement, together with the
Non-Disclosure Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This Employment Agreement may not be modified, amended and no provision
may be waived, except by a written agreement, signed by the Company and by you.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will be lessened or reduced to the extent
possible or will be severed and will not affect any other provision and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein. This Agreement will be governed by Texas law without reference to rules
of conflicts of law. The waiver of any breach of any provision of this
Employment Agreement will not operate or be construed as a waiver of any
subsequent breach of the same or other provision of this Employment
Agreement.  This Agreement will be binding on, and inure to the benefit of, the
executors, administrators, heirs, successors, and assigns of the parties;
provided, however, that except as expressly provided in this Agreement, this
Agreement may not be assigned either by Company or by Employee.  This Agreement
may be executed in several original or facsimile copy counterparts and all so
executed and transmitted will constitute one Agreement, binding on all the
parties hereto even though all the parties are not signatories to the original
or the same counterpart. Facsimile transmitted signatures will be deemed valid
as though they were originals and the parties may perform any and all
obligations and duties in reliance on the facsimile copies.
 
10.           No Inconsistent Obligations.  Employee is aware of no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with his
undertaking employment with the Company.  The Employee represents and warrants
that the execution of this Agreement by him and his performance of his
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any agreement
to which the Employee is a party or by which the Employee is or may be
bound.  Employee will not disclose to the Company, or use, or induce the Company
to use, any proprietary information or trade secrets of others.  Employee
represents and warrants that he has returned all property and confidential
information belonging to all prior employers.
 
11.           Survival.  The provisions of this Agreement containing express
survival clauses as well as the provisions of this Agreement which are intended
to apply, operate or have effect after the expiration or termination of the term
of this Agreement, or at a time when the term of this Agreement may have expired
or terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.
 
12.           Attorneys’ Fees.  Should either party hereto, or any heir,
personal representative, successor or assign of either party hereto, resort to
legal proceedings in connection with this Agreement or Employee’s employment
with the Company, the party or parties prevailing in such legal proceedings
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys’ fees and costs in such legal
proceedings from the non-prevailing party or parties.
 
13.           Assistance in Litigation.  Employee shall, during and after
termination of employment, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.
 
14.           Notices.  All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given (i) on the
date of delivery if delivered personally, (ii) one (1) day after being sent by a
well established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:               STW Water Process and Technologies
Stanley T. Weiner
4324 South County Road 1192
Midland, Texas 79706
Email: stw@stwresources.com
Facsimile:

 
If to you:   
 
Alan P. Murphy

 
15.           Section 409A.  It is intended that this Agreement be drafted and
administered in compliance with section 409A of the Code, including, but not
limited to, any future amendments to Code section 409A, and any other Internal
Revenue Service or other governmental rulings or interpretations (together,
“Section 409A”) issued pursuant to Section 409A so as not to subject Employee to
payment of interest or any additional tax under Section 409A.  The parties
intend for any payments under this Agreement to either satisfy the requirements
of Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly.  In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax.  In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in Employee
being subject to the payment of interest or any additional tax under Section
409A, the parties agree, to the extent reasonably possible, to amend this
Agreement in order to avoid the imposition of any such interest or additional
tax under Section 409A, which amendment shall have the minimum economic effect
necessary and be reasonably determined in good faith by the Company and
Employee.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
 
 [SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 


 
EMPLOYEE
STW WATER PROCESS AND TECHNOLOGIES
 
 
 
 
_______________________________
 
 
 
 
By:______________________________
Name: Alan Murphy
CEO: Stanley T. Weiner
 
[  ]
   

 
 
 

--------------------------------------------------------------------------------

 

Schedule A
Current Projects

 
 

--------------------------------------------------------------------------------

 
[ex10-4701.jpg]

EXHIBIT A
 
NON-DISCLOSURE, NON-SOLICITATION
AND NON-COMPETE AGREEMENT



This Non-Disclosure, Non-Solicitation and Non-Compete Agreement (this
“Agreement”), dated as of ____________________, 2014, is made by and between STW
Water Process and Technologies, a Nevada corporation (the “Company”) whose
mailing address is [  ] and Alan Murphy (“Employee” or “you”), residing at
______________________________________________________________________.


RECITALS


WHEREAS, Employee is commencing employment with the Company pursuant to that
certain Employment Agreement executed by and between the Company and Employee on
the date thereof (the “Employment Agreement”).  Any terms not otherwise defined
herein, shall have the meaning set forth in the Employment Agreement;


WHEREAS, the Company wishes to enter into this Non-Disclosure, Non-Solicitation
and Non-Compete Agreement (this “Agreement”) with Employee to protect the
Company’s competitive position and to ensure the continued ownership and
protection of the confidential and proprietary information of the Company and
others with whom the Company does business and to avoid the solicitation by
Employee of the Company’s customers, collaborators and other employees;


WHEREAS, Employee recognizes the Company’s need for this Agreement to protect
the Company’s competitive position and to ensure the continued ownership and
protection of the confidential and proprietary information of the Company, its
Affiliates (as such term is defined below) and third parties;


WHEREAS, prior to the Cut-Off Date, the terms of this Agreement shall not apply
to the Current Projects set forth on Schedule A to the Employment Agreement; and


WHEREAS, as a condition of the Employment Agreement, Employee has agreed to the
terms and conditions hereof and has agreed to enter into this Agreement.


NOW, THEREFORE, in consideration for the Company’s execution of the Employment
Agreement and to provide Employee with Confidential Information (as such term is
defined below), as well as other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.            Scope. Any references in this Agreement regarding Employee’s
duties and obligations to the Company (including, but not limited to,
obligations related to confidentiality, work product, non-solicitation and
non-competition) include Employee’s obligation to the Company’s affiliated
entities, which includes the Company’s parent and subsidiary corporations and
business entities, if any, and any corporation or other business entity owned or
controlled by the Company or under common ownership or control with the Company
(each an “Affiliate” and collectively, the “Affiliates”). Employee also
understands that if he is assigned to perform any work or duties with or for the
Affiliates, this Agreement shall apply. The word “cessation” in this Agreement
refers to the ending of Employee’s employment with the Company for any reason or
for no reason at all, including but not limited to resignation, termination for
cause, termination without cause and termination for good reason.

 
 

--------------------------------------------------------------------------------

 
[ex10-4701.jpg]
 
2.           Protection of Confidential Information.


(a)           “Confidential Information” means information disclosed to Employee
or known by Employee (including information conceived, originated, discovered,
or developed in whole or in part by Employee), about the Company and/or the
Company’s business, products, processes, and services, including but not limited
to information relating to research, development, data, experimental work,
innovations, ideas, improvements, concepts, inventions, computer programs,
designs, engineering data, formulas, systems, intellectual property, sketches,
blueprints, flow charts, technology, routines, algorithms, source and object
codes, know-how, products and services under development, pricing and pricing
strategies, business plans, marketing and selling strategies, servicing,
purchasing, accounting, engineering, cost and costing strategies, sources of
supply, information about customers and/or suppliers, info1mation related to
contracts, customer lists, customer requirements, techniques, business methods
or practices, operations, financial information, business forecasts, information
related to computer hardware, software, operating systems or the like, training
and training programs, prospective business opportunities, and any other
information the Company is under an obligation to keep confidential. The parties
agree that the following shall not be considered Confidential Information
subject to this Agreement: (i) information which prior to the time of disclosure
by Company is in the public domain; (ii) information that, after disclosure by
Company, becomes part of the public domain by publication or otherwise, provided
that such publication is not in violation of this Agreement or any other
confidentiality agreement; or (iii) information Employee is compelled to
disclose by a court or other tribunal of competent jurisdiction, provided
however, that in such case Employee shall immediately give notice to the Company
to enable the Company to exercise its legal rights to prevent and/or limit such
disclosure. In any event, Employee shall disclose only that portion of the
Confidential Information that, in the opinion of the Company’s legal counsel, is
legally required to be disclosed and will exercise reasonable efforts to ensure
that any such information so disclosed will be accorded confidential treatment
by said court or tribunal.


(b)           Employee acknowledges that all Confidential Information is, and
for all times after the cessation of Employee’s employment shall remain, the
property of the Company. Employee agrees that he shall not directly or
indirectly use, disseminate or disclose any Confidential Information without
having first obtained prior written permission from the Company and to obtain
such prior written permission whether during Employee’s employment or after
termination of such employment, except as shall be necessary in the ordinary
course of performing his duties as an employee of the Company in accordance with
the Employment Agreement.
 
(c)           Employee shall comply with any additional policies, rules and
procedures established by the Company from time to time for the protection of
any Confidential Information.


3.           Conflicts. Employee represents and warrants that his employment or
engagement by the Company and the execution and delivery of this Agreement and
compliance with all the terms of this Agreement do not and will not breach any
written or oral agreement Employee has entered into relating to intellectual
property, noncompetition or otherwise. Employee shall not enter into any written
or oral agreement in conflict with this Agreement. Moreover, without limiting
the generality of the provisions of the Employment Agreement requiring him to
devote full-time efforts to his duties under such Employment Agreement, during
the period of Employee’s employment by the Company, Employee shall not, without
the Company’s prior written consent, directly or indirectly, engage in any
employment, consulting or activity (other than Employee’s employment with the
Company) relating to any line of business in which the Company is now engaged,
is engaged at such time or is considering, expects or plans to be engaged or
which would otherwise conflict with his employment obligations to the Company.
Further, Employee shall abide by any policy concerning conflicts of interest
that the Company may from time to time have in effect.

 
 

--------------------------------------------------------------------------------

 
[ex10-4701.jpg]
 
In keeping with Employee’s fiduciary duties to the Company, Employee agrees that
while employed by the Company he shall not, acting alone or in conjunction with
others, directly or indirectly, become involved in a conflict of interest or,
upon discovery thereof, allow such a conflict to continue. Moreover, Employee
agrees that he shall immediately disclose to the Company any facts which might
involve any reasonable possibility of a conflict of interest. It is agreed that
any direct or indirect interest, connection with, or benefit from any outside
activities, where such interest might in any way adversely affect the Company,
involves a possible conflict of interest. Circumstances in which a conflict of
interest on the part of Employee might arise, and which must be reported
immediately by Employee to the Company, include, but are not limited to, the
following:
 
•  
ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Company does business;

 
•  
acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Company does business;

 
•  
accepting, directly or indirectly, payment, service, or loans from a supplier,
contractor, subcontractor, customer, or other entity with which the Employee
does business, including, but not limited to, gifts, trips, entertainment, or
other favors of more than a nominal value;

 
•  
misuse of the Company’s information or facilities to which Employee has access
in a manner that will be detrimental to the Employee’s interest, such as
utilization for Employee’s own benefit of know-how, inventions, or information
developed through the Employee’s business activities;

 
•  
disclosure or other misuse of information of any kind obtained through
Employee’s connection with the Company;

 
•  
appropriation by Employee or the diversion to others, directly or indirectly, of
any business opportunity in which it is known or could reasonably be anticipated
that the Company would be interested; and

 
•  
the ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Company, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Company.

 
4.           Non-Solicitation of Customers and Suppliers.  During the period of
Employee’s employment with the Company and for three (3) years after cessation
of his employment with the Company (the “Non-Solicit Period”), Employee shall
not, directly or indirectly, alone or as a founder, partner, officer, director,
employee, consultant, joint venturer, lender, stockholder or investor of any
entity, divert or attempt to divert any person, concern or entity, which is
furnished services by or furnishes services to the Company, from doing business
with the Company or otherwise to change its relationship with the Company, or
induce or attempt to induce any customer or supplier of, or joint venturer with,
the Company to cease being a customer or supplier of, or joint venturer with,
the Company or otherwise to change its relationship with the Company.

 
 

--------------------------------------------------------------------------------

 
[ex10-4701.jpg]
 
5.           Non-Competition After Employment.  Employee recognizes the
Company’s legitimate business interests and investment in research and
development in the oil and gas sectors and acknowledges that certain
restrictions applicable to Employee upon termination of employment are
reasonable in order to protect the Company’s business interests. The Company
similarly recognizes that a substantial portion of the Employee’s professional
career has been devoted to research and development in the oil and gas sectors
and water sectors, and that Employees’ future financial and professional
advancement opportunities are closely linked to his ability to continue such
research and development. Therefore, Company and Employee agree that for a
period of three (3) years following the termination of the Agreement for any
reason, Employee shall not serve, directly or indirectly, in any country, as a
founder, partner, officer, director, employee, consultant, joint venturer,
lender, or greater than one percent (1%) stockholder or investor of or in any
entity or business or accept employment or other engagement with any entity or
business that is a client, affiliated with, or a competitor of the Company. The
Company and Employee further agree that, if requested by the Company, for a
period of up to one (1) year following the termination of the Employment
Agreement for any reason except termination without Cause, Employee shall not
serve, anywhere in North America, as a founder, co-founder, partner, officer,
director, employee, consultant, joint venturer, lender, stockholder or investor
of any entity or business that operates in the oil and/or gas sectors; however,
that if the Company so requests, it shall provide to Employee financial
compensation for a period equal to the period of Non-compete requested by the
Company for up to one year, equal to two (2) times his salary from the Company
during the preceding twelve (12) months, in addition to any other financial
compensation due to Employee as part of Employee’s severance, if any.


6.           Non-Solicitation and Non-Hire of Employees.  During Employee’s
employment with the Company and for two (2) years after cessation of his
employment with the Company, Employee shall not, directly or indirectly, alone
or as a founder, partner, officer, director, employee, consultant, joint
venturer, lender, stockholder or investor of any entity, solicit or induce any
employee or consultant of the Company to leave his or her service with the
Company, or assist in any manner in the recruitment or hiring of any such
person.


7.           Non-Disparagement. Employee agrees that he shall not, at any time,
whether during or after cessation of Employee’s employment with the Company,
make or publish any statement (orally or in writing) that libels, slanders,
disparages or otherwise defaces the goodwill or reputation (whether or not such
disparagement legally constitutes libel or slander) of the Company (or any of
its Affiliates, or its other officers, managers, directors, partners or
investment professionals).
 
8.           Competitive Protection.  Employee fully understands and realizes
that the confidentiality, assignment and non-solicitation, and other terms and
conditions of this Agreement shall bind and obligate Employee as described in
this Agreement.


9.           Return of Materials.  All documents and other tangible objects
containing or representing Confidential Information and all copies thereof which
are in the possession of Employee shall be and remain the property of Company
and shall be promptly returned to Company or destroyed by Employee upon the
Employee’s termination and/or upon Company’s request.


10.           Severability. Each Section and the subparts of each Section herein
shall be treated as separate and independent clauses, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses of this Agreement. Moreover, if one or more of the clauses contained in
this Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such clause or
clauses shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be coextensive with the maximum restrictions
enforceable by the applicable law as it shall then appear. The language of all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either of the parties.

 
 

--------------------------------------------------------------------------------

 
[ex10-4701.jpg]
 
11.           Survival.  All obligations, duties, rights, remedies, express
representations or other provisions required to give force and effect to this
Agreement, or made in or given in this Agreement, which have accrued prior to
cessation of Employee’s employment with the Company, shall survive the cessation
of Employee’s employment with the Company and shall continue and remain in full
force and effect in accordance with their respective terms, except where limited
to the duration expressly stated therein.


12.           Binding Agreement; Entire Agreement; Assignment.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors, heirs (in the case of the Employee) and assigns of the
parties hereto. This Agreement, along with the Employment Agreement between the
Company and Employee expresses the entire agreement between the Company and
Employee with respect to the subject matter hereof and supersedes any and all
prior agreements, letters of intent and understandings between the parties, and
any and all promises, statements, and representations made by either party to
the other concerning the subject matter hereof and the terms applicable hereto,
except for any existing confidentiality agreement between the parties. No rights
or obligations of Employee under this Agreement may be assigned or transferred
by Employee without the prior written consent of the Company, and any attempted
assignment without such consent shall be null and void.


13.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Texas, without regard to the
principles of conflict of laws thereof.


14.           Notices.  Any notice a party is required or may desire to give
pursuant to this Agreement shall be given in writing in accordance with the
requirements of Section 14 of the Employment Agreement.
 
 
15.           Waiver.  Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Employee and the Company.


16.           Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.


17.           Amendments and Modifications.  This Agreement may not be amended
or modified other than by an agreement in writing signed by both of the parties.


28.           Headings.  The headings of the sections of this Agreement are used
for convenience only and shall not be deemed to constitute a part or to affect
the meaning of this Agreement.




[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Non-Disclosure,
Non-Solicitation and Non-Compete Agreement as of the date first written above.
 
EMPLOYEE
STW WATER PROCESS AND TECHNOLOGIES
 
 
 
 
_______________________________
 
 
 
 
By:______________________________
Name: Alan Murphy
CEO: Stanley T. Weiner
       



 